DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 2/8/2021. Claims 1, 3, and 5 have been amended. Claim 2 has been cancelled. No new claims have been added. Therefore, claims 1 and 3-9 are presently pending in this application.
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 02/08/2021 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the limitation “an approximately twenty angle” is recited. Applicant is recommended to replace the limitation with --an approximately twenty degree angle-- to clarify the unit of the angle.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “said edge having at least one inner curved portion, at least one outer curved portion, and opposed rounded ends, said opposed rounded ends connected to said inner curved portion and said outer curved portion” is recited. However, the specifications as originally presented does not provide any support for an instrument having a pick portion that also a singular inner curved portion or a singular outer curved portion where said opposed rounded ends are connected by one inner curved portion and one outer curved portion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a skin contacting member having opposed ends” and “said edge having…opposed rounded ends” is recited. However, it is unclear whether the two different recitations of opposed ends are the same ends. For the purpose of compact prosecution, both recitation of ends will be interpreted as the same ends as the edge is of the skin contacting member.
Regarding claim 1, the limitation “said opposed rounded ends connected to said inner curved portion and said outer curved portion” is recited. However, it is unclear as to which inner and outer curved portions of the “at least one inner curved portion” and “at least one of outer curved portion”. For the purpose of compact prosecution, examiner will interpret “said inner curved portion and said outer curved portion” to be “said at least one curved portion” and “said at least one outer curved portion”.
Regarding claim 5, the limitation “a first bevel having an approximately twenty angle and a second bevel that having an approximately twenty degree angle” is recited. However, it is unclear as to what the angle is relative to. It is further unclear if the first bevel and second bevel of claim 5 are different than the first and second bevels of claim 1. Additionally, claim 1 recites clearly that the first and second bevels have distinct height and angles. The limitation of claim 5 appears to be directly conflicting with the limitation of claim 1 and further makes the claim indefinite. Regarding the use of the term “approximately”, it is unclear what deviation is 
Regarding claim 7, the limitation “said first bevel at said pick portion has a first bevel and a second bevel” is recited. However, the recitation of “said first bevel at said pick portion” lacks antecedent basis in the claim. Furthermore, it is unclear as to what the applicant means that the first bezel having a first bezel and a second bezel since a bezel is already an angled surface. In order to advance prosecution and as best understood, Examiner is interpreting the limitation as meaning that the pick portion having a first and second bezel which is consistent with the disclosure of the original specifications as filed.
Regarding claim 9, the limitation “a first bevel having an approximately twenty angle and a second bevel that having an approximately twenty degree angle” is recited. However, it is unclear as to what the angle is relative to. Additionally, claim 7 recites clearly that the first and second bevels have distinct height and angles. The limitation of claim 9 appears to be directly conflicting with the limitation of claim 7 and further makes the claim indefinite. Regarding the use of the term “approximately”, it is unclear what deviation is covered by the term “approximately” as the specifications does not define the deviation covered.
Dependent claims 3-5 and 8 are included in the rejection for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-5, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graston (5,441,478) in view of Lin (6,077,239).
Regarding claim 1, Graston discloses an instrument for the manipulation of soft tissue adhesions comprising: a skin contacting member (34; tool) having opposed ends (end of 38 and 36), a first side, a second side opposite said first side (see FIG. 10D - left side and right side being the first and second sides), an edge extending along a periphery thereof ( see FIG.10A, the periphery includes an edge), and a pick portion disposed on a one of said opposed ends (end of 36 is a pick portion as it has a smaller tip); said edge having at least one inner curved portion, at least one outer curved portion, and opposed rounded ends, said opposed rounded ends connected to said at least inner curved portion and said at least outer curved portion (See FIG. 10A, both opposed ends are rounded and are connected by an outer side with multiple curves and an inner side with multiple curves); wherein a majority of said edge is a treatment edge configured for treatment of soft tissue (treatment edge is the edge of the device that includes edge 56) (col. 4, lines 1-8); said treatment edge having a first bevel (52) and a second bevel (54) along at least a portion thereof; said first bevel extending toward said first side of said contacting member and said second bevel extending toward said second side of said contacting member and wherein said first bevel and said second bevel are provided along the entirety of said treatment edge (see FIG. 10A and 10C -- bevels are shown to be distributed along the entirety of said treatment edge); and wherein said inner curved portion and said outer curved portion are tapered curve portions with respect to one another (inner and outer 
Lin teaches a soft tissue massage member with a treatment edge with a first and second bevel that differ in height and angle as shown in Lin’s FIG. 3 (edge shown by reference numeral 10 -- drawing has a clear showing of the different angles and heights).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the first and second bevel of Graston to differ in height and angle as taught by Lin in order to provide the user with differing maneuverability of the tool for applying massage at different angles to the patient.
Regarding claims 3 and 4, the modified device of Graston discloses that said first bevel at said pick portion has at least one of/both a distinct height and angle from said second bevel at said pick portion (first and second bevel as modified by Lin to have different heights and angles; modification by Lin includes the pick portion).
Regarding claim 5, as best understood, the modified device of Graston discloses that the first and second bevels are distinct in height and angles (as modified by Lin which includes the modification of the first and second bevel at the pick portion), but does not disclose that the first and second bevel at the pick portion being approximately twenty degree. However, Graston teaches bevels both being about 135 degrees (which can also be 45 degrees depending on what it is relative to which is “approximately” 20 degrees since there is no definition of “approximately”), Graston also teaches that the beveled edges is very useful for locating hardend scar tissue or tissue close to the bone, whereas the blade edge is useful for locating .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graston (5,441,478) in view of Sevier (2001/0051778)
Regarding claim 6, Graston discloses an instrument for the manipulation of soft tissue adhesions comprising: a skin contacting member (34; tool) having a first side, a second side opposite said first side (see FIG. 10D - left side and right side being the first and second sides), a pair of opposed ends (end of 38 and 36), and a treatment edge provided along a majority of the periphery of said skin contacting member (treatment edge is the edge of the device that includes edge 56, see also FIG. 10A’s edge of device) (col. 4, lines 1-8); said treatment edge having a plurality of unique contact surfaces therealong, each of said unique contact surfaces configured to engage a unique portion of soft tissue (surface with different curvatures configured to engage different body parts, each of the different curvatures are different and are therefore “unique contact surfaces”, see FIG. 10A); and wherein one of said opposed ends has a pick portion thereon (end of 36 is a pick portion as it has a smaller tip). Graston does not discloses that said first side of said contacting member has a plurality of ridges thereon proximal each of said opposed ends; wherein said second side of said contacting member has a 
However, Sevier teaches a device with a body portion with a plurality of engraved ridges (groove, ribes) on the first and second side proximal to said first and second end (along the upper and lower edges of the body - along also as shown in FIG. 6 of Sevier showing the shapes of the non-slip surface), wherein said ridges are arranged to enable contact between at least some of said ridges and fingers of a therapist during engagement of any of said unique contact surfaces against said soft tissue (the ridges are nonslip surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added to the skin contacting member of Graston with a plurality of ridges thereon proximal each of said opposed ends wherein said second side of said contacting member has a plurality of ridges thereon proximal each of said opposed ends wherein said ridges are arranged to enable contact between at least some of said ridges and fingers of a therapist during engagement of any of said unique contact surfaces against said soft tissue as taught by Sevier in order to provide the user holding the device better grip (Sevier, para. 053).

Claim 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graston (5,441,478) in view of Sevier (2001/0051778) as applied to claim 6 above, and in further view of Lin (6,077,239).
Regarding claim 7 and 8, the modified device of Graston has everything as claimed including a first and second bevel (52, 54) at the pick portion (end of 36), but does not disclose 
Lin teaches a soft tissue massage member with a treatment edge with a first and second bevel that differ in height and angle as shown in Lin’s FIG. 3 (edge shown by reference numeral 10 -- drawing has a clear showing of the different angles and heights).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the first and second bevel of Graston to differ in height and angle as taught by Lin in order to provide the user with differing maneuverability of the tool for applying massage at different angles to the patient.
Regarding claim 9, as best understood, the modified device of Graston discloses that the first and second bevels are distinct in height and angles (as modified by Lin which includes the modification of the first and second bevel at the pick portion), but does not disclose that the first and second bevel at the pick portion being approximately twenty degree. However, Graston teaches bevels both being about 135 degrees (which can also be 45 degrees depending on what it is relative to which is “approximately” 20 degrees since there is no definition of “approximately”), Graston also teaches that the beveled edges is very useful for locating hardend scar tissue or tissue close to the bone, whereas the blade edge is useful for locating scar tissue that is not in such a hardened state (different degrees of edging allows for different uses) (col. 4, lines 55-63). Furthermore, since there does not appear to be any criticality with respect to the angles of the first and second bevels, one of ordinary skill in the art at the time the invention was made would have considered the angles of the bevels to be a matter of design consideration and routine experimentation, and would have modified the first and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pastoret (2,906,115), Olsson (4,324,018), Kuzma (D332,160), Kababby et al. (D311,981), Pearson (3,821,828) all teach a tool that can be used as a soft tissue manipulation tool that also show angled bevels. Katzenberger (D624,193), Walker et al. (D645,568), Amussen (1,612,343), Martin (7,361,153), Wang (2005/0049534), Martin et al. (2006/0247563) all discloses a therapy tool with different beveled surfaces for different parts of the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785